      Case 1:20-cv-00885-PGG-SLC Document 49 Filed 09/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DERRICK STEWART, on behalf of himself, FLSA
Collective and the Class,

                             Plaintiff,
                                                      CIVIL ACTION NO.: 20 Civ. 885 (PGG) (SLC)
       against
                                                                TELEPHONE CONFERENCE
                                                                  SCHEDULING ORDER
HUDSON HALL LLC, d/b/a MERCADO LITTLE SPAIN,
et al.,

                             Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       A Telephone Conference was held today, September 30, 2020, regarding Plaintiff’s Letter-

Motion for an anticipated motion to compel, and Defendants’ response. (ECF Nos. 46, 48). The

Court rules as follows:

   1. By Wednesday, October 14, 2020, the parties are directed to meet-and-confer regarding

       the format and timing of Defendants’ production of the following information for

       individuals from January 31, 2014 to the present who worked as cooks and/or performed

       the same or similar work tasks as Plaintiff at Mercado Little Spain: (1) name; (2) contact

       information; (3) period worked; (4) hours worked; and (5) wages paid. At this time,

       Defendants are not required to produce documents in their possession containing such

       information. See Huggins v. Chestnut Holdings Inc., No. 18 Civ. 1037 (PAC), 2019 WL

       2616252, at *6 (S.D.N.Y. June 25, 2019). In the event that the number of cooks exceeds

       200, the parties shall meet and confer regarding a proposed method for a sampling of
     Case 1:20-cv-00885-PGG-SLC Document 49 Filed 09/30/20 Page 2 of 2




         individuals for which the information listed above must be provided. Plaintiff moved for

         reconsideration of this procedure, which the Court DENIED.

   2. Plaintiff withdrew Document Request Nos. 15 and 21, and Interrogatory No. 10.

   3. Plaintiff’s requests as to Interrogatory Nos. 6 and 9, and Document Request No. 18 are

         DENIED. Plaintiff confirmed that Defendants’ Rule 7.1 Corporate Disclosure Statements

         are sufficiently responsive to those requests.

   4. Regarding Plaintiff’s request to compel Defendants to produce a Rule 30(b)(6) witness to

         depositions as to the proposed list of thirteen (13) topics, by Wednesday, October 14,

         2020, the parties are directed to meet-and-confer to narrow Topics 1, 4, 5, 6, 10, 11, and

         12 and schedule a deposition or depositions on these topics. The Court finds that Topics

         7, 8, 9, and 13 are premature and Defendants need not produce a Rule 30(b)(6) witness

         as to these topics at this time, without prejudice to Plaintiff renewing his request for a

         Rule 30(b)(6) deponent on these topics if a class and/or collective action is certified.

         The Clerk of Court is respectfully directed to close ECF No. 46.

Dated:          New York, New York
                September 30, 2020

                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge




                                                   2
